Citation Nr: 0841221	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  03-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include a somatization disorder.

2.  Entitlement to service connection for depression, to 
include as secondary to CFS.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to April 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 and December 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

A hearing was held in July 2004 in Washington, D.C., before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  The veteran was also 
afforded a RO hearing in July 2003.  A transcript of that 
testimony is also of record.

In a December 2004 decision, the Board denied the veteran's 
claims for service connection for CFS and depression.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a July 
2007 Order, the Court vacated the December 2004 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To provide the veteran a proper notice 
letter and to afford the veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran was afforded a VA examination in 
July 2002.  The July 2002 VA examiner found that the veteran 
did not meet the criteria for CFS, and instead diagnosed her 
with a somatization disorder.  The VA examiner also stated 
that the veteran's illness was less likely than not related 
to service.  However, the veteran was diagnosed with a 
psychogenic disorder during service.  In rendering this 
opinion, the examiner failed to discuss in his one sentence 
statement whether the somatization disorder was the same as 
the psychogenic disorder diagnosed in service.  Moreover, he 
did not address whether her gastrological symptoms in service 
were a possible part of a somatization disorder.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994).  Here, the Board finds that the July 
2002 VA examiner's opinion is inadequate because no clinical 
evidence or supporting rationale was given for the conclusion 
that a somatization disorder was less likely than not related 
to service.

Furthermore, in rendering this opinion, the July 2002 VA 
examiner stated that the veteran was not diagnosed with CFS 
by her private physician until September 1996; however, 
subsequently submitted private treatment records from the 
veteran's private physician indicate a history of CFS dating 
back to September 1991.  Thus, the Board finds that the July 
2002 VA examination is also inadequate because all pertinent 
medical evidence was not available to the examiner at the 
time the opinion was made.  

In this regard, the Board notes applicable regulations state 
that it is essential that, both in the examination and 
evaluation, each disability be viewed in relation to its 
history.  See 38 C.F.R. § 4.1.  Thus, medical examinations 
generally should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); 38 C.F.R. § 3.326 (2007); 
VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a 
claimant's prior medical records when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).

In addition, the Board observes that subsequent to the July 
2007 Joint Remand, the veteran submitted a private medical 
opinion dated in September 2008.  The private medical 
examiner stated that he reviewed the veteran's records and 
that in his opinion, it was more likely than not, based on 
reasonable medical probability and the records, that the 
veteran's current condition [CFS] did develop while she was 
in service.  The examiner stated that his rational for this 
conclusion was that a review of the records supports this by 
the description of the symptoms at the time.  However, the 
Board finds that this opinion is conclusory in nature, 
because although the private physician indicated that he 
formed his opinion based on the evidence of record, he did 
not provide any supporting explanation or rationale as to how 
the evidence of record supported his conclusion.  See 
generally Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(observing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (noting that the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence).  Therefore, the Board also finds the 
September 2008 private medical opinion to be inadequate.

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the veteran has CFS or a somatization disorder that 
is the result of her active service.  Although VA may not 
order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant, see Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to 
determine when additional information is needed to adjudicate 
a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a veteran for a 
medical examination where it deems an examination necessary 
to make a determination on the veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is 
necessary).  Thus, the Board must remand this matter to 
obtain a clarifying VA opinion, accompanied by a rationale in 
support of that opinion, prior to adjudicating this claim.  
See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.

Furthermore, the Board notes that the veteran has not been 
afforded a VA examination for her claim for entitlement to 
service connection for depression, to include as secondary to 
CFS.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  In addition, the 
Court held that "[t]his is a low threshold." Id. at 83.

The evidence of record indicates that the veteran has sought 
treatment for depression since active service and she has 
consistently maintained that her depression is a result of 
her active service, to include her contention that she 
acquired CFS during service.  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007) (lay evidence presented by the 
veteran concerning continuity of symptoms after service is 
credible and ultimately competent).  Furthermore, in a 
January 1994 statement, the veteran's private physician 
indicated that the veteran's depression was a symptom of her 
CFS.  Accordingly, the veteran should be afforded a VA 
examination for her claim for service connection for 
depression, to include whether her depression is 
etiologically related to her CFS.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2007) and 38 C.F.R. § 
3.159(b) (2007) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2007), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
notice letter in connection with her 
claims.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of her CFS, to 
include a somatization disorder, and 
depression, to include as secondary to 
CFS.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner(s) should be performed.  The 
examiner(s) is requested to review all 
pertinent records associated with the 
claims file.  The VA examiner(s) should 
indicate whether it is at least as likely 
as not that the veteran has current CFS, 
to include a somatization disorder, and 
depression that is causally or 
etiologically related to the veteran's 
active service.  

In addition, if it is found that the 
veteran has CFS or a somatization disorder 
that is etiologically related to her 
active service, the examiner(s) should 
indicate whether her depression was caused 
or aggravated by her CFS or somatization 
disorder.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of any 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




